On remand from the United States Supreme Court.
PER CURIAM:
A judgment denying appellant’s petition for a writ of habeas corpus was reversed by this court on February 2, 1970, 421 F.2d 822, and remanded to the Southern District of New York for further proceedings. Subsequently the Supreme Court of the United States, 398 U.S. 279, 90 S.Ct. 1728, 26 L.Ed.2d 231, granted certiorari and after considering the case vacated the judgment of this court and remanded the case for further consideration in the light of McMann v. Richardson, 397 U.S. 759, 90 S.Ct. 1441, 25 L.Ed. *4302d 763 (1970). In compliance therewith the judgment of this court and the mandate issued pursuant to it were vacated on June 29, 1970.
The judgment of the District Court in this case is hereby affirmed.